UNITED STATE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32421 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 58-2342021 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, New York (Address of principal executive offices) (Zip Code) (212) 201-2400 (Registrants telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b—2 of the Exchange Act. Yes oNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 13, 2012. Title Of Each Class Number of Shares Outstanding Common Stock, $0.01 par value FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part 1 Financial Information. 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 Part IIOther Information. 26 Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 34 Item 3. Defaults Upon Senior Securities. 34 Item 4. Mine Safety Disclosures. 34 Item 5. Other Information. 34 Item 6. Exhibits. 35 Signatures. 36 Index to Exhibits. 37 2 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of approximately $276,000 and $245,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Security deposits Restricted cash Intangible assets, net Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Promissory notes payable - non-related parties $ $ Promissory notes payable - related parties Escrow payable - Accounts payable and accrued expenses Current liabilities from discontinued operations Total current liabilities Long-term liabilities: Other long-term liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.01 par value, 10,000,000 shares authorized, 5,045 shares issued and outstanding 50 50 Common stock, $0.01 par value, 300,000,000 shares authorized, 166,432,351 and 153,711,350 shares issued and outstanding Capital in excess of par value Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the Condensed Consolidated Interim Financial Statements. 3 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of revenues, exclusive of depreciation and amortization, shown separately below Gross profit Depreciation and amortization Selling general and administrative expenses (including $54,486 and $9,705 of stock-based compensation for the three months ended June 30, 2012 and 2011, respectively and $61,482 and $33,387 of stock-based compensation for the six months ended June 30, 2012 and 2011, respectively Advertising and marketing Total operating expenses Operating loss ) Other (expenses) income: Interest expense, net of interest income ) Other ) ) Total other (expenses) income ) ) ) Loss from continuing operations ) Discontinued operations: Income from discontinued operations - - Net loss $ ) $ ) $ ) $ ) Loss applicable to common stockholders: Loss from continuing operations $ ) $ ) $ ) $ ) Preferred stock dividends in arrears ) Net loss from continuing operations applicable to common stockholders: ) Income from discontinued operations - - Net loss applicable to common stockholders: $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - - Loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the Condensed Consolidated Interim Financial Statements. 4 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Income from discontinued operations - ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on sale of accounts receivable - Bad debt expense Stock-based compensation Settlement of vendor liabilities - ) Increase (decrease) in cash attributable to changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) ) Other assets ) Payments of security deposits - ) Accounts payable and accrued expenses ) Other long-term liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Increase in restricted cash ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of common stock and warrants, net Proceeds from notes payable - related parties Proceeds from notes payable - non-related parties - Payments on capital lease/equipment financing obligations - ) Proceeds from the sale of equity securities not yet issued - Repayments of notes payable - related parties ) ) Repayments of notes payable - non-related parties ) ) Net cash provided by financing activities Net increase in cash and cash equivalents from continuing operations Cash flows from discontinued operations: Net cash used in operating activities of discontinued operations ) ) Net change in cash and cash equivalents: Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Supplemental schedule of non-cash financing activities: Conversion of notes payable - related parties to common stock $ $ Conversion of accounts payable - related parties to common stock $ $
